 

FILED

UNITED STATES DISTRICT COURT August 28, 2019
EASTERN DISTRICT OF CALIFORNIA | «cnx ysosimricr court

UNITED STATES OF AMERICA,

Plaintiff,
Vv.
POR JOUA VANG,
Defendant.

 

 

TO: UNITED STATES MARSHAL:

EASTERN DISTRICT OF
CALIFORNIA

 

 

 

Case No. 2:19-mj-00136-EFB

ORDER FOR RELEASE OF
PERSON IN CUSTODY

This is to authorize and direct you to release POR JOUA VANG
Case No. 2:19-mj-00136-EFB Charges 21 USC § 841(a)(1) from custody for the

following reasons:

Release on Personal Recognizance

Bail Posted in the Sum of $

 

25,000.00 Co-signed

X Unsecured Appearance Bond $

by Jamie Lee

Appearance Bond with 10% Deposit

Appearance Bond with Surety

Corporate Surety Bail Bond

(Other): Pretrial Supervision conditions as stated on

the record in open court.

 

Issued at Sacramento, California on August 28, 2019 at 2:00 PM

By:

 

Magistrate ge Kendall J. Newman
